DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Servilla on May 11, 2022.
The application has been amended as follows: 
Replace claim 11 with:
“Claim 11.   The physical vapor deposition chamber of claim 9, further including a non-transitory computer-readable storage medium including instructions, that, when executed by the process chamber controller, causes the physical vapor deposition chamber to perform the operations of: rotating the substrate supported on the substrate support; and applying power to the first and second cathodes within the physical vapor deposition chamber to cause the first and second material layers to be deposited on the substrate.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 6 and 7 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including supporting a substrate having a horizontal surface on a rotating substrate support in a physical vapor deposition chamber, the substrate support having a rotational axis and a rotation speed (v) to complete a whole number of rotations (n) in a process window time (t); starting rotation of the substrate support prior to starting deposition of material from a target surface on the horizontal surface of the substrate, the target surface being non-horizontal with respect to the horizontal substrate surface; determining a zeroing position on the rotating substrate support and starting a physical vapor deposition process immediately after the rotating substrate support is at the zeroing position to start deposition of a first layer of a first material on the substrate; continuing the physical vapor deposition process for the process window time (t) to form the first layer of the material on the substrate utilizing a dynamic rotation speed profile comprising angle-dependent rotation speeds, wherein the physical vapor deposition process is performed in a multi-cathode physical vapor deposition chamber including a first cathode having a radial center that is offset from the rotational axis of the substrate support and a second cathode having a radial center that is offset from the rotational axis of the substrate support, wherein the dynamic rotation speed profile compensates for deposition non-uniformity as a result of the target surface being non-horizontal with respect to the horizontal substrate surface: depositing a second layer of a second material on the first layer according to the dynamic rotation speed profile to form a pair of layers comprising the first material and the second material; and forming multiple pairs of layers, each of the first layer and the second layer having a thickness of 4 nm or less to form a Bragg reflector including a multilayer stack comprising the multiple pairs of layers, wherein the multilayer stack exhibits a thickness non-uniformity across a 132 mm X 132 mm area of the substrate of less than 0.04 nm.
Claims 8-11 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including a rotating substrate support having a rotational axis, a first cathode having a radial center positioned off-center from a rotational axis of the substrate support, and a process controller configured to determine a dynamic rotation speed profile for a substrate support to complete a whole number of rotations (n) around the rotational axis of the substrate support in a process window time (t) to form a layer of a first material from a target surface on a horizontal surface of a substrate, to start rotation of the substrate support prior to starting deposition of the first material on the horizontal surface of the substrate, the target surface being non-horizontal with respect to the horizontal substrate surface and to adjust rotation speed during deposition as a function of substrate support rotation angle, wherein the dynamic rotation speed profile compensates for deposition non-uniformity as a result of the target surface being non-horizontal with respect to the horizontal substrate surface; a zeroing flag associated with the rotating substrate support; and a sensor to detect the zeroing flag, wherein the controller is configured to send a signal when the sensor detects the zeroing flag to start deposition of the first layer of the first material on the substrate, wherein the process controller is configured to control deposition of alternating layers comprising a first layer of a first material and a second layer of a second material to form a layer pair and to repeat deposition of the alternating layers to form a Bragg reflector in which the first material layer and the second material layer each have a thickness of 4 nm and less and the Bragg reflector exhibits a thickness non-uniformity across a 132 mm X 132 mm area of the substrate of less than 0.04 nm.
Claims 12 and 14-16 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including placing a substrate having a horizontal surface in a physical vapor deposition chamber on a substrate support; starting rotation of the substrate support prior to starting deposition of material on the substrate; rotating the substrate support around a rotational axis at a dynamic rotation speed profile in a physical vapor deposition chamber, the dynamic rotation speed profile varying with angular position of the substrate support relative to the rotational axis; depositing a first layer of a first material physical vapor deposition from a target surface on the horizontal surface of the substrate, the target surface being non-horizontal with respect to the horizontal surface of the substrate, while rotating the substrate support at the dynamic rotation speed profile, wherein the dynamic rotation speed profile compensates for deposition non-uniformity as a result of the target surface being non-horizontal with respect to the horizontal substrate surface; depositing a second layer of a second material on the first layer according to the dynamic rotation speed profile to form a pair of layers comprising the first material and the second material; and forming multiple pairs of layers, each of the first layer and the second layer having a thickness of 4 nm or less to form a Bragg reflector including a multilayer stack comprising the multiple pairs of layers, wherein the multilayer stack exhibits a thickness non-uniformity across a 132 mm X 132 mm area of the substrate of less than 0.04 nm.
The closest prior art of record to Fuji et al. (U.S. PGPUB. 2013/0092528 A1) fails to teach varying the rotation speed during deposition. In addition, Fujii does not disclose or suggest depositing first and second material layers and forming multiple pairs of layers, each of the first layer and the second layer having a thickness of 4 nm or less to form a multilayer stack comprising the multiple pairs of layers, wherein the multilayer stack exhibits a thickness non- uniformity across a 132 X 132 mm area of the substrate of less than 0.04 nm.
Furthermore Kitada (U.S. PGPUB. 2011/0223346 A1) does not teach depositing first and second material layers and forming multiple pairs of layers, each of the first layer and the second layer having a thickness of 4 nm or less to form a Bragg reflector including a multilayer stack comprising the multiple pairs of layers, wherein the multilayer stack exhibits a thickness non-uniformity across a 132 mm X 132 mm area of the substrate of less than 0.04 nm. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
May 11, 2022